Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (04/14/2022), with respect to pending claims 1-20 and have been fully considered but they are directed to claims as amended, and therefore they are not persuasive, because the claims amendment raising the new issue.
However, a new ground/s of rejection is made in view of newly found prior art Deremble et.al., (WO 2010/131113). See below rejection for full detail.


Arguments
The Applicant argues (Page 9, lines 8-14):
“Office Action fails to consider at least the phrases “generating engineered prediction-ready data in a format that allows efficient generation of predictions of downhole leaks in a water injection well different from the one or more water injection wells” and “downhole leak detection prediction (DLDP) model, the engineered prediction-ready data, and the wellbore dynamics information of the water injection well, early signs of leakage at sub-surfaces of the water injection well.”

 The Examiner Respectfully disagree with Applicant, because
Tursinbayeva disclose (Non-conformance reporting) NCR- Discrepant Condition is reported in WIP (Well Integrity Portal)  if ether 1) the SCSSV is not repaired, replaced or retested within the month or 2) it the leakage is confirmed during the subsequent test (Page 6, lines 29-31), which corresponds to the limitation OF “ wellbore dynamics information of the water injection well, early signs of leakage at sub-surfaces of the water injection well”.
 For all new limitations of “generating engineered prediction-ready data in a format that allows efficient generation of predictions of downhole leaks in a water injection well different from the one or more water injection wells” and “downhole leak detection prediction (DLDP) model, the engineered prediction-ready data, and the wellbore dynamics information of the water injection well, early signs of leakage at sub-surfaces of the water injection well.,” see the rejection below.
For instance the new limitation of generating engineered prediction-ready data in a format, it’s not clear for examiner what exactly formatting data in performed, what is criteria of format? The Examiner just assumes that any processing data is formatting data. Therefore see the rejection below.
The Tursinbayeva does teach using the monitored functions such as pressure to confirm “Hydraulic Zonal Isolation” which is a determination whether there is leakage between elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to correlate the real-time pressure and water rate information to use in past experience of operations and anomalies in the future analysis in order to more early detect the sign of the leakage in the well system.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In Claims 1 and 16 the phrase of “ information  is consistent” is indefinite, because the reader can’t determine how to determine the information consistency? What parameters are consistence?
Examiner assumes that any data performed a function will be consistence.
The phrase of “information is consistent with the format” is indefinite, because The reader can’t determine what is format mean, what is criteria for formation?
The Examiner assumes that any format of the data could be consider for that limitation.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tursinbayeva et.al.,  “Improving TCO Well Integrity Process through Successful Deployment of Well Integrity Portal”, hereinafter Tursinbayeva in view of Deremble et.al., (WO 2010131113), hereinafter Deremble.

Regarding Claim 1, Tursinbayeva disclose a computer-implemented method for downhole leak detection and prediction in water injection wells (Abstract, where recognition of the potential hazards...developed early in the field development as a precautionary step to mitigate the risk of potential well failure events), comprising:

 accessing, from a database, bulk well operation information for one or more water injection wells (Figures 5 and 7);  
generating, by translating the bulk well operation information, engineered prediction-ready data (Page 7, lines 37- 40, where real-time readings of injection rate and calculated (i.e. by translating the bulk well operation information – to calculate pressure bulk well operation information is necessarily translated) wellhead pressure (i.e. engineered prediction-ready data; The data is “engineered” since it is calculated and is “prediction-ready” since one could perform predictions using the data) are available in WIP (Well Integrity Portal) for all the water disposal wells) in a format that allows efficient generation of predictions of downhole leaks in a water injection well different from the one or more water injection wells (page 8, lines 9-14, where predict the corrosion rates and potential failure in production strings (tubing string); lines 25-30, where a Non-Conformance Report, (NCR) with Action Plan is generated in WIP, in the event of … 2) if tubing/casing communication caused by tubing integrity failure (packer leak should also be considered as tubing integrity failure), e.g., integrity failure implies leaks); (Page 7, lines 38-39, where real-time readings of injection rate and calculated wellhead pressure are available in WIP for all the water disposal wells and further in Page 5, line 20, where deferent types of TCO wells, i.e, the injection rate available for all different types of wells);

   receiving, from surface and down hole gauges during operation of the water injection well (Page 3, lines 4;  Fig. 5, Page 5, lines 29-31, where TCO active wells are equipped with pressure transducers connected to casing annuli A,B and C. These electronic pressure transducers are connected to SCADA system; lines 30-33, where electronic pressure transducers are connected to SCADA system where pressure readings are then sent to and stored on a PHD server, e.g., SCADA system located on the surface, and transducers connected to casing located down hole), wellbore dynamics information of the water injection well, including real-time pressure data and water rate information for the water injection well (Page 7, lines 5-9 and 16-18, where Injection Wells include real-time monitoring of the following parameters in Well Integrity Portal: Tubing/casing pressure, injection rates and injection pressures… important to monitor and confirm absence of significant changes in relationship between injection pressure and injection rate; in real-time measurements (abnormally high/low pressures, injection rate drop, etc.) and unexpected changes during the well logging (flow profile changes, restrictions during the job, changes in job procedure, etc)), wherein a format of the wellbore dynamics information is consistent with the format of the engineered prediction-ready data (Page 7, lines 37- 40, where real-time readings of injection rate and calculated wellhead pressure are available in a consistent format in WIP for all the water disposal wells, i.e., calculated wellhead pressure data  and available in WIP- is prediction-ready data), 

determining the engineered prediction-ready data (Page 7, lines 37- 40, where real-time readings of injection rate and calculated wellhead pressure are available in WIP for all the water disposal wells, i.e., calculated wellhead pressure data  and available in WIP- is prediction-ready data), and the wellbore dynamics information of the water injection well, early signs of leakage at sub-surfaces of the water injection well (Page 6, lines 29-31, where (Non-conformance reporting) NCR- Discrepant Condition is reported in WIP if ether 1) the SCSSV is not repaired, replaced or retested within the month or 2) it the leakage is confirmed during the subsequent test); and

 providing, based on the determining and for presentation to one or more users, information associated with the early signs of leakage (Figures. 5 and 8, “NCR generated and action plan’, Page 4, lines 6-25, where Non-conformance reporting (NCR) are critical component of the TCO Well Integrity Program, Procedures that are defined for NCR and overdue task identification... completer the NCR in WIP, including Risk Assessment and Non-Conformance Action Plan; Page 4, lines 33-35, where determine likehood of failure for temporary or permanent solution (this will be provided by the Technical Analysis which needs to account for an evaluation of operating history and current operating conditions of the well).
However, Tursinbayeva does teach using the monitored functions such as pressure to confirm “Hydraulic Zonal Isolation” which is a determination whether there is leakage between elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to correlate the real-time pressure and water rate information to use in past experience of operations and anomalies in the future analysis in order to more early detect the sign of the leakage in the well system.

Tursinbayeva does not disclose determining, using a downhole leak detection prediction (DLDP) model.
 Deremble disclose determining, using a downhole leak detection prediction (DLDP) model (para [0075], where  the leak prediction model unit 612).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to using downhole leak prediction model, as taught by Deremble into Tursinbayeva in order to more accurately and faster predict the leakage in the well system.

          Regarding Claim 2, Tursinbayeva disclose the computer-implemented method of claim 1, wherein the bulk well operation information for the one or more wells includes historical information (Col.4, lines 33-37, where provided by the Technical Analysis which needs to account for an evaluation of operating history and current operating conditions of the well; Description of operating history and current operating conditions) and anomaly information (Abstract, where historical events and recognition of the potential hazards; Col.4, lines 33-37, where provided by the Technical Analysis which needs to account for an evaluation of operating history and current operating conditions of the well, e. g, operating condition, see Page 7, lines 15-22, where unusual behavior in real-time measurements, see lines 30-35).

        Regarding Claim 3, Tursinbayeva and Deremble disclose the computer-implemented method of claim 1, further Tursinbayeva disclose the early signs of leakage are associated with casing leaking and tubing leakage (Page 5, “Casing integrity” and Page 8, “tubing integrity”).

        Regarding Claim 4, Tursinbayeva and Deremble disclose the computer-implemented method of claim 1, further Tursinbayeva disclose wherein the water injection well is a produced water disposal (PWD) well or a sea water injection (SWI) well used in the oil industry (Page 7, “Waste water disposal wells’, where TCO operates number of waste water disposal (WWD) and offset monitoring wells. Similar to Sour gas injection wells’ Integrity process, the purpose of the TCO WRO Well Integrity Process).

      Regarding Claim 5, Tursinbayeva and Deremble disclose the computer-implemented method of claim 1.
Further, Tursinbayeva disclose determining the early signs of leakage at the sub-surfaces of the water injection well includes detecting the early signs of leakage information by the real —time pressure and water rate information (Page 7, lines 5-10, where the following parameters in Well Integrity Portal: Tubing/casing pressure, injection rates and injection pressures) of the water injection well to historical patterns of operations and anomalies of the one or more wells (Page 6, where disclose technical analysis which needs to account for an evaluation of operating history and current operating conditions of the well, where current operation conditions disclose see page 7, lines 17-19, where unusual behavior in real-time measurements; Page 7, lines 40-41, where unusual behavior confirms a discrepant condition, a NCR-Discrepant condition is generated and action plan must be prepared in WIP Well Integrity Portal).

Tursinbayeva and Deremble do not explicitly disclose correlating the real-time pressure and water rate information.
 However, Tursinbayeva does teach using the monitored functions such as pressure to confirm “Hydraulic Zonal Isolation” which is a determination whether there is leakage between elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to correlate the real-time pressure and water rate information to use in past experience of operations and anomalies in the future analysis in order to more early detect the sign of the leakage in the well system.

       Regarding Claim 6, Tursinbayeva and Deremble disclose the computer-implemented method of claim 5, further Tursinbayeva disclose wherein correlating the real-time pressure and water rate information of the water injection well to the historical patterns of operations and anomalies of the one or more wells having similar geology and operating conditions (Page 7, line 22, where TCO operates number of waste water disposal (WWD) and offset monitoring wells, e.g., offset monitoring wells corresponds to the similar geology of the wells).

Tursinbayeva does not explicitly disclose correlating focused on wells having similar geology and operating conditions.
 Tursinbayeva does teach using the monitored functions such as pressure to confirm “Hydraulic Zonal Isolation” which is a determination whether there is leakage between elements.
 Also, Tursinbayeva does teach applying the concepts to the wells in the Tengiz Field which is a unique, super-giant, carbonate oilfield of Devonian to Carboniferous age which are wells in the same geology.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to correlations focused on wells having similar geology and operating conditions in order to save the time to determine the anomalies condition of the wells in the similar location.

        Regarding Claim 9, Tursinbayeva and Deremble disclose the computer-implemented method of claim 1.
Further, Tursinbayeva disclose wherein providing the information for presentation to one or more users includes providing the information for presentation in a dashboard of a user interface and providing notifications deliverable to the one or more users using one or more of email and short message service (SMS) messages (Page 13, line 5, where Share Point-Host for the portal, automated workflows, in PCN data processing, web forms for replacement of excel spreadsheets, email notifications). 

Regarding Claim 10 is analyzed and rejected as discussed with respect to claim 1. Additionally, in Claim 10, Tursinbayeva disclose a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Figures 5 and 7).

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 2. Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 3. Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 4. 
Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 5. Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 6.
Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 1. Additionally, in Claim 16, Tursinbayeva disclose a computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations (Fig. 5, Fig 7, web server, Page 12, line 38 PI Server).
 Regarding Claim 17 is analyzed and rejected as discussed with respect to claim 2. Regarding Claim 18 is analyzed and rejected as discussed with respect to claim 3. Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 4.
      
Regarding Claim 20 is analyzed and rejected as discussed with respect to claim 5. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tursinbayeva in view of Deremble, as applied above and further in view of Liu et.al.,  (US Pub.20140244552), hereinafter Liu.

         Regarding Claim 7, Tursinbayeva and Deremble disclose the computer-implemented method of claim 6, but does not disclose wherein correlating includes using artificial intelligence (Al) techniques.

Liu disclose correlating includes using artificial intelligence (Al) techniques (Figures 2, 3, 4a and 6, Abstract, where systems for predicting failures in an artificial lift system are disclosed; para [0007], where data mining methodologies to predict well
failures... systems may still be able to compare closely-located wells to detect anomalies, any performance degradation measures (e.g., performance thresholds set at
which degradation is assumed) at those wells may not be well suited to other wells at other locations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to using artificial intelligence (Al) techniques as taught by Liu in the combination of Tursinbayeva and Deremble, in order to more accurately detect the behavior of the well system.

         Regarding Claim 8, Tursinbayeva and Deremble disclose the computer-implemented method of claim 7, but does not disclose the Al techniques are iteratively trained using input from subject matter experts (SMEs).

Liu disclose the Al techniques (Abstract, where a plurality of artificial lift systems disposed across a plurality of different oil fields, the dataset including data from failed and normally operating artificial lift systems) are iteratively trained using input from subject matter experts (SMEs) (Figures 2, 3, 4a and 6; para [0061], where prediction relies heavily on the dynamics of data by their trends; if there are no significant trends (e.g., precursor tubing leaks or other pre-failure indicators)...the SMEs considered this as an impossible prediction task based on these attributes because they were in a perfectly normal range before failure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to using artificial intelligence (Al) using input from subject matter experts (SMEs), as taught by Liu in the combination of Tursinbayeva and Deremble in order to more easily detect the wrong behavior of the well system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Hajri “Calculating Casing Leak Cross Flow Rate Using Surface Injection Data’. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862